IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1121
                                 Filed August 5, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CURTIS UDELL WHITE,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Carol S. Egly, District

Associate Judge.



      A defendant appeals his conviction for operating while intoxicated.

AFFIRMED.



      Kenneth A. Weiland Jr of Weiland Law Firm, P.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, Linda J. Hines, Assistant Attorney

General, John P. Sarcone, County Attorney, and Maurice Curry, Assistant

County Attorney, for appellee.



      Considered by Tabor, P.J., and Mullins and McDonald, JJ.
                                         2



TABOR, P.J.

       Curtis White appeals his conviction for operating while intoxicated (OWI),

focusing on the district court’s denial of his motion to suppress. But White’s

arguments bypass the fact that he entered a guilty plea. Claims of ineffective

assistance arising from counsel’s failure to properly raise a suppression issue

may survive the entry of a guilty plea, but White does not rely on that exception

to the principle that a guilty plea waives all defenses and objections not intrinsic

to the plea. Accordingly, we decline to consider his suppression issue and affirm

his conviction.

       The State charged White with operating while intoxication following an

early-morning traffic stop during which the Des Moines police officer smelled the

odor of alcoholic beverages on White’s breath.       After police invoked implied

consent, White agreed to provide a breath sample. According to the DataMaster

test, White’s blood alcohol content was .132 percent.

       White filed a motion to suppress the evidence obtained during the

investigation, claiming police lacked probable cause to initiate the traffic stop.

The district court denied the suppression motion finding the stop was justified

based upon a speeding violation. Following the denial of the motion to suppress,

White pleaded guilty to OWI. The court sentenced him to one year in prison, with

all but four days suspended and gave him credit for one day of time served.

White now appeals.

       If we were to reach the merits of White’s suppression issue, our review

would be de novo. State v. Leaton, 836 N.W.2d 673, 676 (Iowa Ct. App. 2013).
                                        3



But given the entry of a guilty plea in this case, our review is for correction of

errors at law. See State v. Utter, 803 N.W.2d 647, 651 (Iowa 2011).

      “It is well established that a defendant’s guilty plea waives all defenses

and objections which are not intrinsic to the plea.” State v. Carroll, 767 N.W.2d

638, 641 (Iowa 2009). A defendant can intrinsically challenge the voluntary and

intelligent nature of his guilty plea by proving his counsel provided advice

regarding the plea that fell outside the range of competence demanded of

criminal defense attorneys. See Utter, 803 N.W.2d at 651. But on appeal White

does not claim that plea counsel provided ineffective assistance or his plea was

involuntary. He raises only a straight-up challenge to the suppression ruling.

White waived that challenge by entry of his guilty plea. See Castro v. State, 795

N.W.2d 789, 793 (Iowa 2011) (discussing difference between claims intrinsic to

the plea and claims that are not). Because of the waiver, we do not address the

merits of his suppression claim and affirm his OWI conviction.

      AFFIRMED.